Case 1:21-cv-02581-BMC Document 7 Filed 05/19/21

INDEX #: 21-CV-

2581

DATE FILED: 5/10/2024
ATTORNEY: JOSEPH & KIRSCHENBAUM LLP ;
32| BROADWAY SUITE #601 NEW YORK NY 10004 (212)688-5640

Page 1 of 1 PagelD #: 23

AFFIDAVIT OF SERVICE
JOB #: 403209

 

UNITED STATES

DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK

 

HEATHER GRAY,

Plaintiff(e)
- against -

AMERICAN PARKINSON DISEASE ASSOCIATION,

Defendant(s)

 

 

STATE OF NEW
COUNTY OF

YORK:

ANY: $8:

STEF MARIE, BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION AND IS OVER THE AGE OF
S AND RESIDES IN THE STATE OF NEW YORK.

EIGHTEEN Y

That on 08/12/2021, 04:00PM at 99 WASHINGTON AVENUE, 8TH FLOOR, ALBANY, NEW YORK 12231, deponent served a SUMMONS IN
ACIVILACTION|AND COMPLAINT, DEMAND FOR JURY TRIAL upon AMERICAN PARKINSON DISEASE ASSOCIATION , INC. S/H/A

AMERICAN P,

Deponent served

ARKINSON DISEASE ASSOCIATION, a.defendant in the above captioned matter.
COLLEEN BANAHAN, a person authorized by the NEW YORK Secretary of State to accept servica of process, with 2

coples of the above described papers and the statutory fee of $40.00 pursuant to section 306 of the NY NOT-FOR-PROFIT LAW.

DEPONENT DES

Swom to before me on 05/1 372021

JILL DOCH
NOTARY PUB
QUALIFIED IN
COMMISSION

ERTY NO, 01006373160
LIC, STATE OF NEW YORK

ALBANY COUNTY

 

CRIBES THE INDIVIDUAL SERVED AS FOLLOWS:
SexF Approximate age 40 Approximate helght 5’06"

Approximate weight 285 Color of skin WHITE Color of halr GRAY

EXPIRES ON APRIL 2, 2022

XS tare.
STEF MARIE

‘ SERVING BY JRVING INC.
233 BROADWAY SUITE #2201 NEW YORK, NY 10278 (212)233-3348
